Exhibit 10.1
 
NAME OF SUBSCRIBER: _____________________________
 
To:
Odyne Corporation

89 Cabot Drive, Suite L
Hauppauge, New York 11788
 
SUBSCRIPTION AGREEMENT
 
This Subscription Agreement (this “Agreement”) is being delivered to you in
connection with your investment in Odyne Corporation (“Odyne” or the “Company”).
Matrix USA LLC (the “Placement Agent”) shall serve as the placement agent of
Odyne in conducting an offering (the “Offering”) of units (“Units”), each Unit
consisting of (i) a 10% Senior Secured Convertible Debenture (“Debenture”),
which shall be secured by a first priority lien on Odyne’s assets, and which are
convertible into shares of Odyne’s common stock (“Common Stock”), and (ii) a
detachable, three-year warrant to purchase shares of Common Stock (“Warrant”)
equal to 100% of the principal amount of the Debenture divided by the exercise
price of the Warrant, which is $0.75 per share. The purchase price per Unit is
$100,000. The Offering is being conducted on a “best efforts - five (5) Units or
none” basis with a maximum of thirty five (35) Units being offered. All funds
received in the Offering prior to the First closing of the Offering (the “First
Closing”) shall be held in escrow by Signature Bank (the “Escrow Agent”) and,
upon fulfillment of the other conditions precedent set forth herein, shall be
released from escrow and delivered to Odyne at which time the securities
subscribed for as further described below shall be delivered, subject to Section
8 hereof, to you. The Company and the Placement Agent may continue to offer and
sell Units and conduct additional closings (each, a “Closing”) for the sale of
additional Units after the First Closing until the termination of the Offering.
 
1.    SUBSCRIPTION AND PURCHASE PRICE
 
1.1    Subscription. Subject to the conditions set forth in Section 2 hereof,
the undersigned hereby subscribes for and agrees to purchase the number of Units
indicated on page 10 hereof on the terms and conditions described herein. The
minimum number of Units that may be purchased is five (5). Subscriptions for
lesser amounts may be accepted at the discretion of Odyne and the Placement
Agent.
 
1.2    Purchase of Securities. The undersigned understands and acknowledges that
the purchase price to be remitted to the Placement Agent in exchange for the
Units shall be $100,000 per Unit, for an aggregate purchase price as set forth
on page 10 hereof (the “Aggregate Purchase Price”). The undersigned’s delivery
of this Agreement to the Placement Agent shall be accompanied by payment for the
Units subscribed for hereunder, payable in United States dollars, by check or
wire transfer, to “Signature Bank, as Escrow Agent for Odyne Corporation” with
the undersigned’s delivery of this Agreement to the Placement Agent. The
undersigned understands and agrees that, subject to Section 2.1(a) and
applicable law, by executing this Agreement, he, she or it is entering into a
binding agreement. The undersigned further understands and acknowledges that he,
she or it is purchasing the Units independently and not in reliance of any
person or entity participating in this Offering.

 
 

--------------------------------------------------------------------------------

 

2.    ACCEPTANCE AND CLOSING PROCEDURES
 
2.1    Acceptance or Rejection.
 
(a)    The obligation of the undersigned to purchase the Units shall be
irrevocable, and the undersigned shall be legally bound to purchase the Units
subject to the terms set forth in this Agreement.
 
(b)    The undersigned understands and agrees that Odyne and the Placement Agent
reserve the right to reject this subscription for the Units in whole or part at
any time prior to the closing (the “Closing”) of the purchase and sale of the
Units if, in their reasonable judgment, they deem such action to be in the best
interest of Odyne, notwithstanding the undersigned’s prior receipt of notice of
acceptance of the undersigned’s subscription.
 
(c)    In the event of rejection of this subscription by Odyne or the Placement
Agent in accordance with Section 2.1(b), or in the event that the sale of the
Units is not consummated by the Placement Agent for any reason, this Agreement
and any other agreement entered into between the undersigned and the Placement
Agent relating to this subscription shall thereafter have no force or effect,
and the Placement Agent shall promptly return or cause to be returned to the
undersigned the purchase price remitted to the Escrow Agent, without interest
thereon or deduction therefrom.
 
2.2    Closing.
 
Each Closing shall take place at the offices of Greenberg Traurig, LLP, counsel
to Odyne, at The MetLife Building, 200 Park Avenue, 15th Floor, New York, New
York 10166, or such other place as determined by the Placement Agent. The First
Closing shall take place on a Business Day promptly following the satisfaction
of the conditions set forth in Section 8 below. Each subsequent Closing shall
take place at such times as determined by Odyne (each closing date referred to
as a “Closing Date”), or such other date as is mutually agreed to by the parties
and the undersigned. “Business Day” shall mean from the hours of 9:00 a.m.
(E.S.T.) through 5:00 p.m. (E.S.T.) of a day other than a Saturday, Sunday or
other day on which commercial banks in New York, New York are authorized or
required to be closed.
 
3.    INVESTOR’S REPRESENTATIONS AND WARRANTIES
 
The undersigned hereby acknowledges, agrees with and represents and warrants to
Odyne and the Placement Agent and its affiliates, as follows:
 
(a)    The undersigned has full power and authority to enter into this
Agreement, the execution and delivery of which has been duly authorized, if
applicable, and this Agreement constitutes a valid and legally binding
obligation of the undersigned.
 
(b)    The undersigned acknowledges his, her or its understanding that the
offering and sale of the Units is intended to be exempt from registration under
the Securities Act of 1933, as amended (the “Securities Act”), by virtue of
Section 4(2) of the Securities Act and the provisions of Regulation D
promulgated thereunder (“Regulation D”). In furtherance thereof, the undersigned
represents and warrants to Odyne and the Placement Agent and its affiliates as
follows:
 
(i)    The undersigned realizes that the basis for the exemption from
registration may not be available if, notwithstanding the undersigned’s
representations contained herein, the undersigned is merely acquiring the Units
for a fixed or

 
-2-

--------------------------------------------------------------------------------

 

determinable period in the future, or for a market rise, or for sale if the
market does not rise. The undersigned does not have any such intention.
 
(ii)    The undersigned is acquiring the Units solely for the undersigned’s own
beneficial account, for investment purposes, and not with view to, or resale in
connection with, any distribution of the Debenture, or shares of Common Stock
into which the Debenture is convertible and the Warrants are exercisable.
 
(iii)    The undersigned has the financial ability to bear the economic risk of
his, her or its investment, has adequate means for providing for current needs
and contingencies, and has no need for liquidity with respect to the investment
in Odyne;
 
(iv)    The undersigned and the undersigned’s attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, “Advisors”), have
received the Confidential Private Placement Memorandum of the Company dated
September 19, 2007, together with all annexes thereto (as such documents may be
further amended or supplemented after the date hereof, the “Offering
Materials”), relating to the Offering by Odyne of the Units, and all other
documents requested by the undersigned or Advisors, if any, have carefully
reviewed them and understood the information contained therein, prior to the
execution of this Agreement; and
 
(v)    The undersigned (together with the undersigned’s Advisors, if any) has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of the prospective investment in the Units.
If other than an individual, the undersigned also represents it has not been
organized solely for the purpose of acquiring the Units.
 
(c)    The information in the Investor Questionnaire completed and executed by
the undersigned (the “Investor Questionnaire”) is true and accurate in all
respects, and the undersigned is an “accredited investor,” as that term is
defined in Rule 501(a) of Regulation D.
 
(d)    The undersigned is not relying on the Placement Agent or its affiliates
or sub-agents with respect to economic considerations involved in this
investment. The undersigned has relied on the advice of, or has consulted with,
only his, her or its Advisors. Each Advisor, if any, is capable of evaluating
the merits and risks of an investment in the Units as such are described in the
Offering Materials, and each Advisor, if any, has disclosed to the undersigned
in writing (a copy of which is annexed to this Agreement) the specific details
of any and all past, present or future relationships, actual or contemplated,
between the Advisor and the Placement Agent or any affiliate or sub-agent
thereof.
 
(e)    The undersigned will not sell or otherwise transfer the Debenture or
Warrants (including such shares of Common Stock into which the Debentures are
convertible and Warrants are exercisable, and collectively with the Debentures
and Warrants, the “Securities”) without registration under the Securities Act or
an exemption therefrom, and fully understands and agrees that the undersigned
must bear the economic risk of his, her or its purchase because, among other
reasons, the Securities have not been registered under the Securities Act or
under the securities laws of any state and, therefore, cannot be resold,
pledged, assigned or otherwise disposed of unless they are subsequently
registered under the Securities Act and under the applicable state securities
laws, or an exemption from such registration is available. In particular, the
undersigned is aware that the Securities are “restricted securities,” as such
term is defined in Rule 144 promulgated under the Securities Act (“Rule 144”),
and they may not be sold pursuant to Rule 144 unless all of the conditions of
Rule 144 are met. The undersigned also understands that, except as otherwise
provided herein, Odyne is under no obligation to register the Securities on the
undersigned’s behalf or to assist the undersigned in complying with any
exemption from registration

 
-3-

--------------------------------------------------------------------------------

 

under the Securities Act or applicable state securities laws. The undersigned
understands that any sales or transfers of the Securities may be further
restricted by state securities laws and are further restricted by the provisions
of this Agreement.
 
(f)    No representations or warranties have been made to the undersigned by
Odyne or the Placement Agent, or any of their respective officers, employees,
agents, sub-agents, affiliates or subsidiaries, other than any representations
of Odyne or the Placement Agent contained herein and in the Offering Materials,
and in subscribing for Units the undersigned is not relying upon any
representations other than those contained herein or in the Offering Materials.
 
(g)    The undersigned understands and acknowledges that the undersigned’s
purchase of the Units is a speculative investment that involves a high degree of
risk and the potential loss of the undersigned’s entire investment. The
undersigned has carefully read and considered the matters set forth in the
Offering Materials and in particular the matters under the caption “Risk
Factors” therein, and expressly acknowledges that Odyne has a limited operating
history.
 
(h)    The undersigned’s overall commitment to investments that are not readily
marketable is not disproportionate to the undersigned’s net worth, and an
investment in the Units will not cause such overall commitment to become
excessive.
 
(i)    The undersigned understands and agrees that the Securities shall bear
substantially the following legend until (i) such Securities shall have been
registered under the Securities Act and effectively disposed of in accordance
with a registration statement that has been declared effective or (ii) in the
opinion of counsel for Odyne such Securities may be sold without registration
under the Securities Act or any applicable “blue sky” or state securities laws:
 
THE SECURITIES REPRESENTED HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE
SECURITIES LAWS. SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT PURPOSES AND
MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FILED BY THE
ISSUER WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION COVERING SUCH SECURITIES
UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE ISSUER
THAT SUCH REGISTRATION IS NOT REQUIRED.
 
(j)    Neither the U.S. Securities and Exchange Commission (the “SEC”) nor any
state securities commission has approved the Units or the Securities, or passed
upon or endorsed the merits of the Offering or confirmed the accuracy or
determined the adequacy of the Offering Materials. The Offering Materials has
not been reviewed by any Federal, state or other regulatory authority.
 
(k)    The undersigned and his, her or its Advisors, if any, have had a
reasonable opportunity to ask questions of and receive answers from a person or
persons acting on behalf of Odyne concerning the offering of the Units and the
business, financial condition, results of operations and prospects of Odyne, and
all such questions have been answered to the full satisfaction of the
undersigned and the undersigned’s Advisors, if any.
 
(l)    The undersigned is unaware of, is in no way relying on, and did not
become aware of the offering of the Units through or as a result of, any form of
general solicitation or general advertising including, without limitation, any
article, notice, advertisement or other communication

 
-4-

--------------------------------------------------------------------------------

 

published in any newspaper, magazine or similar media or broadcast over
television, radio or electronic mail through the Internet, in connection with
the offering and sale of the Units and is not subscribing for Units and did not
become aware of the offering of the Units through or as a result of any seminar
or meeting to which the undersigned was invited by, or any solicitation of a
subscription by, a person not previously known to the undersigned in connection
with investments in securities generally.
 
(m)    The undersigned has taken no action that would give rise to any claim by
any person for brokerage commissions, finders’ fees or the like relating to this
Agreement or the transactions contemplated hereby (other than commissions to be
paid by Odyne to the Placement Agent, its sub-agents or as otherwise described
in the Offering Materials and, in turn, to be paid to other selected dealers).
 
(n)    The undersigned is not relying on Odyne, the Placement Agent or any of
their respective employees, agents or sub-agents with respect to the legal, tax,
economic and related considerations of an investment in the Units, and the
undersigned has relied on the advice of, or has consulted with, only his, her or
its own Advisors.
 
(o)    The undersigned acknowledges that any estimates or forward-looking
statements or projections included in the Offering Materials were prepared by
the management of Odyne in good faith, but that the attainment of any such
projections, estimates or forward-looking statements cannot be guaranteed by
Odyne or its management and should not be relied upon.
 
(p)    No oral or written representations have been made, or oral or written
information furnished, to the undersigned or his, her or its Advisors, if any,
in connection with the offering of the Units that are in any way inconsistent
with the information contained in the Offering Materials.
 
(q)    The undersigned’s substantive relationship with the Placement Agent or
sub-agents through which the undersigned is subscribing for Units predates the
Placement Agent’s or such sub-agents’ contact with the undersigned regarding an
investment in the Units.
 
(r)    All of the foregoing representations, warranties and agreements shall
survive the Closing.
 
4.    ODYNE’S REPRESENTATIONS AND WARRANTIES
 
Odyne hereby acknowledges, agrees with and represents and warrants to each of
the undersigned, as follows:
 
(a)    Odyne has the corporate power and authority to execute and deliver this
Agreement and to perform its obligations hereunder. This Agreement has been duly
authorized, executed and delivered by Odyne and is valid, binding and
enforceable against Odyne in accordance with its terms.
 
(b)    The Debentures and Warrants to be issued to the undersigned pursuant to
this Agreement, when issued and delivered in accordance with the terms thereof
and this Agreement, will be duly and validly issued and will be fully paid and
non-assessable.
 
(c)    Odyne has duly and validly reserved, out of its authorized and unissued
Common Stock, for issuance upon conversion of the Debenture and exercise of the
Warrants, a number of shares sufficient for such purpose. The Common Stock to be
issued to the undersigned upon conversion of the Debentures and exercise of the
Warrants pursuant to this Agreement, when issued and delivered in accordance
with this Agreement, the Debenture and the Warrant will, upon receipt by Odyne
of the applicable cash conversion or exercise price therefor, be validly issued
and fully paid and non-assessable.

 
-5-

--------------------------------------------------------------------------------

 

(d)    Neither the execution and delivery nor the performance of this Agreement
by Odyne will conflict with Odyne’s Certificate of Incorporation or By-laws, as
amended to date, or result in a breach of any terms or provisions of, or
constitute a default under, any material contract, agreement or instrument to
which Odyne is a party or by which Odyne is bound.
 
(e)    After giving effect to the transactions contemplated by this Agreement
and immediately after the Closing, Odyne will have the outstanding capital stock
as described in the Offering Materials.
 
(g)    Odyne has made available to the Subscriber audited financial statements
of Odyne for the year ended December 31, 2006, as well as unaudited financial
statements for the six months ended June 30, 2007 (collectively the “Financial
Statements”), which Financial Statements have been prepared in accordance with
generally accepted accounting principles applied on a consistent basis (except
as stated in such Financial Statements or the notes thereto) and fairly present
the financial position of Odyne. The Offering Materials contain all material
information relating to Odyne and its operations and financial condition. Since
the date of the Financial Statements, there has been no Material Adverse Effect
in Odyne’s business, financial condition or affairs not disclosed in the
Offering Materials. The Offering Materials and the Financial Statements do not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances when made.  To Odyne’s knowledge, none
of its reports filed with the SEC contained, at the time they were filed, any
untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary to make the statements made therein
in light of the circumstances under which they were made, not misleading.
 
5.    COVENANTS
 
5.1    Registration Rights. Odyne is obligated to register the resale of the
shares of Common Stock issuable upon conversion and/or exercise of the
Securities pursuant to the terms of the Registration Rights Agreement of even
date herewith between Odyne and the undersigned.
 
5.2    Short Sales. The undersigned covenants that neither it nor any affiliate
acting on its behalf or pursuant to any understanding with it will execute any
“short sales,” as defined in Rule 200 of Regulation SHO under the Securities
Exchange Act of 1934, as amended (“Short Sales”), during the period commencing
on the date of receipt by the undersigned of this Agreement and ending on the
earlier of (i) the date of effectiveness of the Registration Statement or (ii)
the date on which the shares of Common Stock issuable upon the conversion of the
Debentures and exercise of the Warrants are first eligible for sale under Rule
144(k). The undersigned understands and acknowledges that the SEC currently
takes the position that coverage of short sales of shares of the Common Stock
“against the box” prior to the effectiveness of the Registration Statement with
the Securities is a violation of Section 5 of the Securities Act, as set forth
in Item 65, Section A, of the Manual of Publicly Available Telephone
Interpretations, dated July 1997, compiled by the Office of Chief Counsel,
Division of Corporation Finance. Notwithstanding the foregoing, except as
otherwise provided for in this Section 5.2, the undersigned does not make any
representation, warranty or covenant hereby that it will not engage in Short
Sales in the securities of the Company after the earlier of (i) the date of
effectiveness of the Registration Statement or (ii) the date on which the shares
of Common Stock issuable upon the conversion of the Debentures and exercise of
the Warrants are first eligible for sale under Rule 144(k). The undersigned
covenants that, during the period commencing on the earlier of (i) the date of
effectiveness of the Registration Statement or (ii) the date on which the shares
of Common Stock issuable upon the conversion of the Debentures and exercise of
the Warrants are first eligible for sale under Rule 144(k) and terminating on
the date when it holds no shares of Common Stock, neither the undersigned nor
any affiliate acting on its behalf or pursuant to any understanding with it
shall knowingly engage in

 
-6-

--------------------------------------------------------------------------------

 

any Short Sales, except on those days (each, a “Permitted Day”) on which the
aggregate short position with respect to the Common Stock of the undersigned
prior to giving effect to any Short Sales by it on Permitted Day does not exceed
its Permitted Share Position (as defined below) on such Permitted Day; provided,
however, that the undersigned will only be entitled to engage in transactions
that constitute Short Sales on a Permitted Day to the extent that, following
such transaction, the aggregate short position with respect to the Common Stock
of the undersigned does not exceed its Permitted Share Position.  For purposes
of this Section 5.2, the undersigned’s “Permitted Share Position” means, with
respect to any date of determination, the number of shares of Common Stock
beneficially owned by it (including shares of Common Stock issuable upon the
conversion of the Debentures and exercise of the Warrants, and shares purchased
in the open market, or otherwise), plus the sum of the maximum number of shares
then issuable upon the exercise of the Warrants (including portions of the
Warrants not yet exercised and without regard to any other exercise restrictions
applicable to the Warrants) to the undersigned.  Notwithstanding the foregoing,
in the case of a subscriber that is a multi-managed investment vehicle in which
separate portfolio managers manage separate portions of the undersigned’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of its assets, the
covenant set forth above shall only apply with respect to the portion of assets
managed by the portfolio manager that made the investment decision to purchase
the Securities covered by this Agreement.
 
6.    USE OF PROCEEDS
 
The net proceeds of the Offering will be used in a manner consistent with the
plan described in “Use of Proceeds” in the Offering Materials and the Monthly
Operating Budget, as defined in Section 8.1(a) of this Agreement.
 
7.    INSIDER TRADING PROHIBITION; INDEMNITY
 
7.1    Until the filing by Odyne of its Current Report on Form 8-K with the SEC
describing the Offering, but without limiting the provisions of Section 7.2
below, the undersigned hereby agrees to (i) refrain from (a) engaging in any
transactions with respect to the capital stock of Odyne or any securities
exercisable or convertible into or exchangeable for any shares of capital stock
of Odyne, and (b) entering into any transaction which would have the same
effect, or entering into any swap, hedge or other arrangement that transfers, in
whole or in part, any of the economic consequences of ownership of the capital
stock of Odyne and (ii) indemnify and hold harmless Odyne, the Placement Agent,
and their respective officers and directors, employees, agents, sub-agents and
affiliates and each other person, if any, who controls any of the foregoing,
against any loss, liability, claim, damage and expense whatsoever (including,
but not limited to, any and all expenses whatsoever reasonably incurred in
investigating, preparing or defending against any litigation commenced or
threatened or any claim whatsoever) arising out of or based upon any violation
of this Section 7 by the undersigned.
 
7.2    The undersigned agrees to indemnify and hold harmless Odyne, the
Placement Agent, the Escrow Agent and their respective officers and directors,
employees, agents, sub-agents and affiliates and each other person, if any, who
controls any of the foregoing, against any loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any litigation commenced or threatened or any claim whatsoever) arising out of
or based upon any false representation or warranty by the undersigned, or the
undersigned’s breach of, or failure to comply with, any covenant or agreement
made by the undersigned herein or in any other document furnished by the
undersigned to Odyne, the Placement Agent, the Escrow Agent and their respective
officers and directors, employees, agents, sub-agents and affiliates and each
other person, if any, who controls any of the foregoing in connection with the
Offering.

 
-7-

--------------------------------------------------------------------------------

 

8.    CONDITIONS TO ACCEPTANCE OF SUBSCRIPTION
 
Odyne’s right to accept the subscription of the undersigned is conditioned upon
satisfaction of the following conditions precedent on or before the date Odyne
accepts such subscription (the “Closing Date”) (any or all of which may be
waived by the undersigned in his, her or its sole discretion):
 
8.1    On the First Closing,
 
(a)    Odyne shall provide the Placement Agent with evidence reasonably
satisfactory to the Placement Agent that Odyne has decreased its average monthly
operating expenses, exclusive of materials, non-cash items and expenses
associated with the Offering, to no more than $275,000 per month, commencing as
of September 1, 2007 (the “Monthly Operating Budget”).


(b)    Messrs. Joseph Ambrosio and Konstantinos (Gus) Sfakianos shall have
extended their employment agreements with Odyne for an additional three (3)
years from the First Closing.
 
(c)    No legal action, suit or proceeding shall be pending which seeks to
restrain or prohibit the transactions contemplated by this Agreement.
 
(d)    The representations and warranties of Odyne contained in this Agreement
shall have been true and correct on the date of this Agreement and shall be true
and correct on the First Closing Date as if made on the First Closing Date.


8.2    On each Closing thereafter,
 
(a)    No legal action, suit or proceeding shall be pending which seeks to
restrain or prohibit the transactions contemplated by this Agreement.
 
(b)    The representations and warranties of Odyne contained in this Agreement
shall have been true and correct on the date of this Agreement and shall be true
and correct on the Closing Date as if made on the Closing Date.
 
(c)    Odyne shall have provided the Placement Agent with evidence that Odyne
has been maintaining the Monthly Operating Budget.


(d)    The Placement Agent shall be satisfied that the Company shall be working
with the CEO to develop new strategies for the overall improvement of the
Company, including, but not limited to, delivering products and adapting
staffing needs of the Company.


8.3    Appointment of Director.


Upon the termination of the Offering, the Investor whom shall have purchased the
most Units in this Offering shall be appointed to the Board, provided such
Investor shall have purchased at least five (5) Units. In the event that no
Investor shall have purchased at least five (5) Units, then the Placement Agent
shall have the right, subject to the approval of Odyne, which such approval
shall not be unreasonably withheld, to nominate an Investor to the Board or, at
a minimum, to nominate and Investor to attend all meetings of the Board.


9.    NOTICES TO SUBSCRIBERS
 
9.1    THE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OR THE
SECURITIES LAWS OF ANY STATE AND ARE BEING OFFERED AND SOLD IN

 
-8-

--------------------------------------------------------------------------------

 

RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND SUCH STATE LAWS. THE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE
SEC, ANY STATE SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY
OF THE FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING
OR THE ACCURACY OR ADEQUACY OF THE OFFERING MATERIALS. ANY REPRESENTATION TO THE
CONTRARY IS UNLAWFUL.
 
9.2    THE SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE
AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES
ACT, AND APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. SUBSCRIBERS SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.
 
10.
MISCELLANEOUS PROVISIONS

 
10.1    Survival. The undersigned’s representations and warranties made in this
Subscription Agreement shall survive the execution and delivery of this
Agreement and the delivery of the Debentures and Warrants.
 
10.2    Notices. Any party may send any notice, request, demand, claim or other
communication hereunder to the undersigned at the address set forth on the
signature page of this Agreement or to Odyne at the address set forth above
using any means (including personal delivery, expedited courier, messenger
service, fax, ordinary mail or electronic mail), but no such notice, request,
demand, claim or other communication will be deemed to have been duly given
unless and until it actually is received by the intended recipient. Any party
may change the address to which notices, requests, demands, claims and other
communications hereunder are to be delivered by giving the other parties written
notice in the manner herein set forth.
 
10.3    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
10.4    Binding Effect. Except as otherwise provided herein, this Agreement
shall be binding upon, and inure to the benefit of, the parties to this
Agreement and their heirs, executors, administrators, successors, legal
representatives and assigns. If the undersigned is more than one person or
entity, the obligation of the undersigned shall be joint and several and the
agreements, representations, warranties and acknowledgments contained herein
shall be deemed to be made by, and be binding upon, each such person or entity
and his, her or its heirs, executors, administrators, successors, legal
representatives and permitted assigns.
 
10.5    Assignability. This Agreement is not transferable or assignable by the
undersigned. This Agreement shall be transferable or assignable by the Placement
Agent to Odyne.
 
10.6    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles.
 
10.7    Entire Agreement; Amendments; Waivers. This Agreement supersedes all
other prior oral or written agreements between the undersigned and Odyne, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
(including the other documents executed in connection with the Offering) contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as

 
-9-

--------------------------------------------------------------------------------

 

specifically set forth herein or therein, neither Odyne nor the undersigned
makes any representation, warranty, covenant or undertaking with respect to such
matters. In addition:


(i)    Except as provided herein, no failure or delay on the part of the
Investor in exercising any power or right under this Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise of any such power or
right preclude any other or further exercise thereof or the exercise of any
other power or right. No notice to or demand on Odyne in any case shall entitle
it to any notice or demand in similar or other circumstances. No waiver or
approval by the Investor shall, except as may be otherwise stated in such waiver
or approval, be applicable to subsequent transactions. No waiver or approval
hereunder shall require any similar or dissimilar waiver or approval thereafter
to be granted hereunder.


(ii)    Neither this Agreement, nor any provisions hereof, shall be waived,
modified, discharged or terminated except by an instrument in writing signed by
the party against whom any waiver, modification, discharge or termination is
sought.
 
ANTI-MONEY LAUNDERING REQUIREMENTS
 
The USA PATRIOT Act
What is money laundering?
How big is the problem and why is it important?
The USA PATRIOT Act is designed to detect, deter, and punish terrorists in the
United States and abroad. The Act imposes new anti-money laundering requirements
on brokerage firms and financial institutions. Since April 24, 2002, all
brokerage firms have been required to have new, comprehensive anti-money
laundering programs.
 
To help you understand these efforts, we want to provide you with some
information about money laundering and our steps to implement the USA PATRIOT
Act.
Money laundering is the process of disguising illegally obtained money so that
the funds appear to come from legitimate sources or activities. Money laundering
occurs in connection with a wide variety of crimes, including illegal arms
sales, drug trafficking, robbery, fraud, racketeering, and terrorism.
The use of the U.S. financial system by criminals to facilitate terrorism or
other crimes could taint our financial markets. According to the U.S. State
Department, one recent estimate puts the amount of worldwide money laundering
activity at $1 trillion a year.



What are we required to do to eliminate money laundering?
Under the rules required by the USA PATRIOT Act, our anti-money laundering
program must designate a special compliance officer, set up employee training,
conduct independent audits, and establish policies and procedures to detect and
report suspicious transactions and ensure compliance with the law.
 
As part of our required program, we may ask you to provide various
identification documents or other information. Until you provide the information
or documents we need, we may not be able to effect any transactions for you.




 
-10-

--------------------------------------------------------------------------------

 

PRIVACY POLICY
 
It is the policy of Matrix USA LLC (“Matrix”) to respect the privacy of
customers who subscribe to transactions underwritten by Matrix.
 
Whether its own brokers introduce customers to Matrix or the introduction was
made through Selling Agents (hereinafter referred to as “Subscribers”)
non-public personal information is protected by Matrix.
 
Matrix does not disclose any nonpublic personal information about Subscribers to
anyone, except as required or permitted by law and to effect, administer, or
enforce transactions requested by Subscribers in the ordinary processing,
servicing or maintaining their accounts. Furthermore, Matrix does not reserve
the right to disclose Subscriber’s nonpublic personal information in the future
without first notifying the Subscriber of a change in privacy policy and
providing a convenient opportunity for Subscriber to opt out of information
sharing with nonaffiliated third parties.
 
Under the USA PATRIOT Act of 2001 (Public Law 107-56)(together with all rules
and regulations promulgated thereunder, the “Patriot Act”), Matrix and/or your
broker may be required or requested to disclose to one or more regulatory and/or
law enforcement bodies certain information regarding transactions relating to
your account involving transactions with foreign entitles and individuals, other
transactions in your account as required in the Patriot Act and other activities
described in the Patriot Act as “suspicious activities.” Neither Matrix nor your
broker shall have any obligation to advise you of any such disclosures or
reports made in compliance with the Patriot Act.

 
-11-

--------------------------------------------------------------------------------

 

ALL SUBSCRIBERS MUST COMPLETE THIS PAGE
 
IN WITNESS WHEREOF, the undersigned has executed this Agreement on the ____ day
of ____________ 2007.
 


________________________
X $100,000 for each Unit
= $_____________________.
Units subscribed for
 
Aggregate Purchase Price



Manner in which Title is to be held (Please Check One):
1.
___
Individual
7.
___
Trust/Estate/Pension or Profit sharing Plan
Date Opened:______________
2.
___
Joint Tenants with Right of Survivorship
8.
___
As a Custodian for
________________________________
Under the Uniform Gift to Minors Act of the State of
________________________________
3.
___
Community Property
9.
___
Married with Separate Property
4.
___
Tenants in Common
10.
___
Keogh
5.
___
Corporation/Partnership/ Limited Liability Company
11.
___
Tenants by the Entirety
 
6.
___
IRA
     



IF MORE THAN ONE SUBSCRIBER, EACH SUBSCRIBER MUST SIGN.
INDIVIDUAL SUBSCRIBERS MUST COMPLETE PAGE 12.
SUBSCRIBERS WHICH ARE ENTITIES MUST COMPLETE PAGE 13.
 
 
-12-

--------------------------------------------------------------------------------

 
 
EXECUTION BY NATURAL PERSONS
 
_____________________________________________________________________________
Exact Name in Which Title is to be Held
_________________________________
 Name (Please Print)
 
_________________________________
 Name of Additional Purchaser
_________________________________
 Residence: Number and Street
 
_________________________________
 Address of Additional Purchaser
_________________________________
 City, State and Zip Code
 
_________________________________
 City, State and Zip Code
_________________________________
 Social Security Number
 
_________________________________
  Social Security Number
_________________________________
Telephone Number
 
_________________________________
Telephone Number
_________________________________
Fax Number (if available)
 
________________________________
Fax Number (if available)
_________________________________
E-Mail (if available)
 
________________________________
E-Mail (if available)
__________________________________
 (Signature)
 
________________________________
 (Signature of Additional Purchaser)
 
 
ACCEPTED this ___ day of _________ 2007, on behalf of Odyne.
 
By: _________________________________
Name:
Title:
   




 
-13-

--------------------------------------------------------------------------------

 

EXECUTION BY SUBSCRIBER WHICH IS AN ENTITY
(Corporation, Partnership, LLC, Trust, Etc.)
 
_____________________________________________________________________________
Name of Entity (Please Print)
Date of Incorporation or Organization:
 
State of Incorporation or Organization:
 
 
 
State of Principal Office:
 
Federal Taxpayer Identification Number:
 
____________________________________________
Office Address
____________________________________________
City, State and Zip Code
____________________________________________
Telephone Number
____________________________________________
Fax Number (if available)
____________________________________________
E-Mail (if available)
 
By: _________________________________
Name:
Title:
[seal]
 
Attest: _________________________________
(If Entity is a Corporation)
 
 
 
_________________________________
 
 
_________________________________
Address
   
ACCEPTED this ____ day of __________ 2007, on behalf of Odyne.
 
 
 
 
By: _________________________________
Name:
Title:

 
 
-14-

--------------------------------------------------------------------------------

 